Case 3:19-cr-00174-DPJ-FKB Document1 Filed 08/20/19 Page 1 of 2

UTHERN DISTRICT OF MISSISSIPPI

 
  
  

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPP
NORTHERN DIVISION

  
 
 

“RRTHUR JOHNSTON
“ . DEPUTY

   

UNITED STATES OF AMERICA

v. CRIMINAL NO, 3! \ACE VIABPT
MARIA GUADALUPE DOMINGO-GARCIA 18 U.S.C. § 1546(a)
a/k/a Denytria Nikkole Torres 42 U.S.C. § 408(a)(7)(B)

The Grand Jury charges:
COUNT 1

On or about November 13, 2017, in Scott County, in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendant, MARIA GUADALUPE
DOMINGO-GARCIA, a/k/a Denytria Nikkole Torres, aided and abetted by others known and
unknown to the Grand Jury, did knowingly possess, utter, use and attempt to use a document
prescribed by statute and regulation for evidence of authorized stay or employment in the United
States, that is a Social Security Card, which card the defendant knew to be unlawfully obtained,

in violation of Title 18, United States Code, Sections 1546(a) and 2.

COUNT 2
On or about November 13, 2017, in Scott County, in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendant, MARIA GUADALUPE
DOMINGO-GARCIA, a/k/a Denytria Nikkole Torres, for the purpose of obtaining for herself
and any other person anything of value from any person, and for any other purpose, did, with

intent to deceive, falsely represent a number to be the Social Security account number assigned
Case 3:19-cr-00174-DPJ-FKB Document1 Filed 08/20/19 Page 2 of 2

by the Commissioner of Social Security to her, when in fact such number is not the Social
Security account number assigned by the Commissioner of Social Security to her, in violation of

Title 42, United States Code, Section 408(a)(7)(B).

  

 

D. MICHAEL HUBS, JR. Ye

United States Attorney

A TRUBBILIz7
s/Redacted Signature

Forep€érson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this, the MO day of August, 2019.

in ae Se

UNITED STATES MAGISTRATE JUDGE
